DETAILED ACTION
	Examiner acknowledges receipt of the reply filed 6/15/2021, filed in response to the non-final office action mailed 3/15/2021.
Claims 1, 2, 5, 6, 8-17, 19-22, 26, and 27 are pending.  Claims 3 and 4 are canceled. Claims 26 and 27 are newly added.
	Claims 12 and 13 are rejoined herein.  Claims 19-22 remain withdrawn from further prosecution for the reasons made of record.
	Claims 1, 2, 5, 6, 8-17, 26, and 27 are being examined on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12 and 13 are rejoined herein.
The species of claims 12 and 13 have been rejoined for prosecution, the restriction requirement between species as set forth in the Office action mailed on 8/19/2020 is hereby withdrawn.
In view of the withdrawal of the restriction requirement as to the rejoined inventions of claims 12 and 13, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01
 
Specification- withdrawn
The objection of the specification is withdrawn in view of the amendment filed 6/15/2021.

Claim Objections- withdrawn 
The objection of claims 1-5, 8, 11, 14, 16, and 17 is withdrawn in view of the amendment filed 6/15/2021.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1-6, 8-11, and 14-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (enablement), is withdrawn in view of the amendment and arguments filed 6/15/2021.  
Examiner expressly notes applicant’s arguments relating to the definition of prevention in the specification, cited reference Willers et al (Annex C), and the claim amendment which narrows the scope of the patient population to be treated.
The rejection of claims 4, 9, 11, 15, and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment and 

Response to Arguments
Applicant’s amendment and arguments, filed 6/15/2021, with respect to the above rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment filed 6/15/2021.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections- new objection
Claim 12 is objected to because of the following informalities:  
Claim 12 should be amended to separate parts e) and f) into separate lines.  It also appears that the last line, starting with the word “neutrophils” should be moved up a line.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "a nuclear factor kappa-light-chain-enhancer of activated B cell (NF-KB)-associated postnatal inflammatory disorder or a postnatal alteration".  Claim 8 depends from claim 1.  Claim 1 has been amended to remove reference to the phrase “NF-KB-associated postnatal inflammatory disorder or a postnatal alteration”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said NF-KB-associated postnatal inflammatory disorder or a postnatal alteration".  Claim 9 depends from claim 1.  Claim 1 has been amended to remove reference to the phrase “NF-KB-associated postnatal inflammatory disorder or a postnatal alteration”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 27, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 8 and 9 depend from claim 1.  Claim 1 is drawn to a method for the prevention or treatment of dysbiosis, sepsis, necrotizing enterocolitis, or bronchopulmonary dysplasia in a newborn subject, said method comprising administering a therapeutically effective amount of S100A8 or S100A9 homodimer or S100A8/A9 heterodimer to the subject in need thereof.
Claim 8 recites: the method according to claim 1, wherein for preventing a nuclear factor kappa-light-chain-enhancer of activated B cell (NF-KB)-associated postnatal inflammatory disorder or a postnatal alteration increasing the risk of a NF-KB-associated postnatal inflammatory disorder the newborn subject is treated with said S100A8/S100A9 homodimer or S100A8/A9 heterodimer for at least 24 hours after birth. 
Claim 9 recites: the method according to claim 1, wherein said NF-KB-associated postnatal inflammatory disorder or said postnatal alteration increasing the risk of a NF-KB-associated postnatal inflammatory disorder appears within the first month of life.

The specification states:  
The term "NF-ĸB-associated" when used herein refers to any postnatal inflammatory disorder involving an increased activation of NF-ĸB, such as TLR-induced inflammatory disorders. Generally, the increased activation of NF-ĸB subsequently induces pro-inflammatory cytokines and leads to a state of hyperinflammation”.
NF-ĸB-associated postnatal inflammatory disorder is preferably a systemic hyperinflammatory response syndrome. It is particularly envisaged that the NF-ĸB-associated postnatal inflammatory disorder as described herein is a TLR-mediated NF-ĸB-associated postnatal inflammatory disorder. Preferably, said NF-ĸB-associated postnatal inflammatory disorder is a TLR4- and/or TLR2-mediated postnatal inflammatory disorder. 
NF-ĸB-associated postnatal inflammatory disorder as described herein is an acute NF-ĸB-associated postnatal inflammatory disorder. An acute inflammation in this regard is the initial response of the body to harmful stimuli and is achieved by the increased movement of plasma and leukocytes (especially granulocytes) from the blood into the injured tissues. A series of biochemical events propagates and matures the inflammatory response, involving the local vascular system, the immune system, and various cells within the injured tissue.

Specification at paras. [00036]-[00039].  Thus, the phrase “NF-KB-associated postnatal inflammatory disorder or a postnatal alteration” 
Accordingly, dependent claims 8 and 9 are deemed to be broader in scope than instant claim 1 because the phrase “NF-KB-associated postnatal inflammatory disorder or a postnatal alteration” encompasses many more diseases and disorders than the four recited in claim 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1, 2, 5, 6, 10, 11, 13-17, and 26 appear to be free the prior art.

The closest prior art to the instant claims is Roth et al. (U.S. 2015/0210768- previously cited).  Roth et al. teach methods and compounds for reinventing, treating, and diagnosing inflammatory condition.  The reference specifically teaches an antibody with a specificity to an epitope that is a region corresponding to amino acid positions 63-79 or 73-85 of the human protein S100A9, and another antibody with a specificity to an epitope that is a region corresponding to amino acid positions 55-71 of the human protein S100A8 (abstract).  Antibodies can be used to treat diagnosing inflammatory disorder.  Id.   Roth et al. teach ministering one of the antibodies a subject suffering from an inflammatory condition (e.g., rheumatoid arthritis, juvenile idiopathic arthritis, psoriatic arthritis, immune reconstituation inflammatory syndrome (IRIS), sepsis, systemic inflammatory response syndrome (SIRS), pneumonia, osteomyelitis, autoinflammatory syndromes, hyperzincemia, systemic inflammation, atherosclerosis, acute coronary syndrome, myocardial infarction, diabetes, an inflammatory skin disease, psoriasis, inflammatory bowel disease, vasculitis, allograft rejection, glomerulonephritis, systemic lupus erythematosus, pancreatitis, a cancer, dermatomyositis and polymyositis, multiple sclerosis, allergies, infections, pulmonary inflammation, acute lung injury (ALI) and its most severe form, acute respiratory distress syndrome (ARDS) (claims 6, 11).

Examiner further refers to applicant’s arguments filed 6/15/2021 relating to prevention of the recited disorders/diseases.  See reply filed 6/15/2021 at pages 10-14.

Conclusion
Claims 1, 2, 5, 6, 8-17, 19-22, 26, and 27 are pending.  
Claims 1, 2, 5, 6, 10, 11, 13-17, and 26 are allowed.  Claims 8, 9, and 27 are rejected.  Claim 12 is objected.
Claims 19-22 are withdrawn.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654